 


110 HR 2204 IH: Teacher Excellence for All Children Act of 2007
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2204 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
Mr. George Miller of California (for himself, Mr. Kildee, Mr. Payne, Mr. Scott of Virginia, Ms. Woolsey, Mr. Hinojosa, Mrs. McCarthy of New York, Mr. Tierney, Mr. Holt, Mr. Davis of Illinois, Mr. Grijalva, Mr. Bishop of New York, Mr. Sarbanes, Ms. Hirono, Mr. Hare, Mr. Courtney, Mr. Van Hollen, Ms. DeLauro, Mr. Delahunt, Mr. McIntyre, Mr. Cleaver, Mr. Higgins, Ms. Watson, Ms. Matsui, Mr. Honda, Mr. Nadler, Mrs. Tauscher, Mr. Moran of Virginia, Mr. Capuano, Mr. Farr, Mr. Jefferson, Mr. Ellison, Ms. Corrine Brown of Florida, Mr. Emanuel, Mr. Stark, Ms. McCollum of Minnesota, Mr. Etheridge, Ms. Baldwin, Mr. Sherman, Mr. McNerney, Mr. McGovern, Ms. Slaughter, Ms. Kilpatrick, and Mr. Schiff) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965, the Higher Education Act of 1965, and the Internal Revenue Code of 1986 to improve recruitment, preparation, distribution, and retention of public elementary and secondary school teachers and principals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Teacher Excellence for All Children Act of 2007.  
2.Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. Findings. 
TITLE I—Recruiting talented new teachers 
Sec. 101. Amendments to Higher Education Act of 1965. 
 
Part C—TEACH Grants 
 
Sec. 231. Purposes. 
 
Sec. 232. Program established. 
 
Sec. 233. Eligibility and applications for Grants. 
 
Part D—Recruiting Teachers With Math, Science, or Language Majors 
 
Sec. 241. Program authorized. 
 
Sec. 242. Authorization of appropriations. 
Sec. 102. Extending and expanding teacher loan forgiveness. 
TITLE II—Closing the teacher distribution gap 
Sec. 201. Grants to local educational agencies to provide premium pay to teachers in high-need schools. 
 
Part E—Teacher Excellence for All Children 
 
Sec. 2500. Definitions. 
 
SUBPART 1—Distribution 
 
Sec. 2501. Premium pay; loan repayment. 
 
Sec. 2502. Career ladders for teachers program. 
TITLE III—Improving teacher preparation 
Sec. 301. Amendment to Elementary and Secondary Education Act of 1965. 
 
SUBPART 2—Preparation 
 
Sec. 2511. Establishing state-of-the-art teacher induction programs. 
 
Sec. 2512. Peer mentoring and review programs. 
 
Sec. 2513. Establishing state-of-the-art principal training and induction programs and performance-based principal certification. 
 
Sec. 2514. Study on developing a portable performance-based teacher assessment. 
Sec. 302. Amendment to the Higher Education Act of 1965: Teacher Quality Enhancement Grants. 
 
Sec. 206. Accountability and evaluation. 
 
Sec. 207. Accountability for programs that prepare teachers. 
 
Sec. 208. State functions. 
 
Sec. 209. General provisions. 
Sec. 303. Enforcing NCLB’s teacher equity provision. 
 
Sec. 9537. Assurance of reasonable progress toward equitable access to teacher quality. 
TITLE IV—Equipping Teachers, Schools, Local Educational Agencies, and States with the 21st Century Data, Tools, and Assessments They Need 
Sec. 401. 21st century data, tools, and assessments. 
 
SUBPART 3—21st Century Data, Tools, and Assessments 
 
Sec. 2521. Developing value-added data systems. 
Sec. 402. Collecting national data on distribution of teachers. 
TITLE V—Retention: keeping our best teachers in the classroom 
Sec. 501. Amendment to Elementary and Secondary Education Act of 1965. 
 
SUBPART 4—Retention and Working Conditions 
 
Sec. 2531. Improving professional development opportunities. 
Sec. 502. Exclusion from gross income of compensation of teachers and principals in certain high-need schools or teaching high-need subjects. 
 
Sec. 139B. Compensation of certain teachers and principals. 
Sec. 503. Above-the-line deduction for certain expenses of elementary and secondary school teachers increased and made permanent. 
TITLE VI—Miscellaneous provisions 
Sec. 601. Conforming amendments.   
3.FindingsThe Congress finds as follows: 
(1)There are not enough qualified teachers in the Nation’s classrooms, and an unprecedented number of teachers will retire over the next 5 years. Over the next decade, the Nation will need to bring 2,000,000 new teachers into public schools.  
(2)Too many teachers and principals do not receive adequate preparation for their jobs.  
(3)More than one-third of children in grades 7–12 are taught by a teacher who lacks both a college major and certification in the subject being taught. Rates of “out-of-field teaching” are especially high in high-poverty schools.  
(4)Seventy percent of math classes in high-poverty middle schools are assigned to teachers without even a minor in math or a related field.  
(5)Teacher turnover is a serious problem, particularly in urban and rural areas. Over one-third of new teachers leave the profession within their first 3 years of teaching, and 14 percent of new teachers leave the field within the first year. After 5 years—the average time it takes for teachers to maximize students’ learning—half of all new teachers will have exited the profession. Rates of teacher attrition are highest in high-poverty schools. Between 2000 and 2001, 1 out of 5 teachers in the Nation’s high-poverty schools either left to teach in another school or dropped out of teaching altogether.  
(6)Fourth graders who are poor score dramatically lower on the National Assessment of Educational Progress (NAEP) than their counterparts. Over 85 percent of fourth graders who are poor failed to attain NAEP proficiency standards in 2003.  
(7)African-American, Latino, and low-income students are much less likely than other students to have highly-qualified teachers.  
(8)Research shows that individual teachers have a great impact on how well their students learn. The most effective teachers have been shown to be able to boost their pupils’ learning by a full grade level relative to students taught by less effective teachers.  
(9)Although nearly half (42 percent) of all teachers hold a master’s degree, fewer than 1 in 4 secondary teachers have a master’s degree in the subject they teach.  
(10)Young people with high SAT and ACT scores are much less likely to choose teaching as a career. Those who have higher SAT or ACT scores are twice as likely to leave the profession after only a few years.  
(11)Only 16 States finance new teacher induction programs, and fewer still require inductees to be matched with mentors who teach the same subject.  
IRecruiting talented new teachers 
101.Amendments to Higher Education Act of 1965 
(a)TEACH GrantsTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by adding at the end the following new part: 
 
CTEACH Grants 
231.PurposesThe purposes of the part are— 
(1)to improve student academic achievement;  
(2)to help recruit and prepare teachers to meet the national demand for a highly qualified teacher in every classroom; and  
(3)to increase opportunities for Americans of all educational, ethnic, class, and geographic backgrounds to become highly qualified teachers.  
232.Program established 
(a)Program Authority 
(1)Payments requiredFor each of the fiscal years 2008 through 2015, the Secretary shall pay to each eligible institution such sums as may be necessary to pay to each eligible student (defined in accordance with section 484) who files an application and agreement in accordance with section 233, and qualifies under subsection (a)(2) of such section, a TEACH Grant in the amount of $4,000 for each academic year during which that student is in attendance at an institution of higher education.  
(2)ReferenceGrants made under this part shall be known as Teacher Education Assistance for College and Higher Education Grants or TEACH Grants.  
(b)Payment methodology 
(1)PrepaymentNot less than 85 percent of such sums shall be advanced to eligible institutions prior to the start of each payment period and shall be based upon an amount requested by the institution as needed to pay eligible students until such time as the Secretary determines and publishes in the Federal Register with an opportunity for comment, an alternative payment system that provides payments to institutions in an accurate and timely manner, except that this sentence shall not be construed to limit the authority of the Secretary to place an institution on a reimbursement system of payment.  
(2)Direct paymentNothing in this section shall be interpreted to prohibit the Secretary from paying directly to students, in advance of the beginning of the academic term, an amount for which they are eligible, in cases where the eligible institution elects not to participate in the disbursement system required by paragraph (1).  
(3)Distribution of Grants to StudentsPayments under this part shall be made, in accordance with regulations promulgated by the Secretary for such purpose, in such manner as will best accomplish the purpose of this part. Any disbursement allowed to be made by crediting the student's account shall be limited to tuition and fees and, in the case of institutionally owned housing, room and board. The student may elect to have the institution provide other such goods and services by crediting the student's account.  
(c)Reductions in amount 
(1)Part time studentsIn any case where a student attends an institution of higher education on less than a full-time basis (including a student who attends an institution of higher education on less than a half-time basis) during any academic year, the amount of the TEACH Grant for which that student is eligible shall be reduced in proportion to the degree to which that student is not so attending on a full-time basis, in accordance with a schedule of reductions established by the Secretary for the purposes of this part, computed in accordance with this part. Such schedule of reductions shall be established by regulation and published in the Federal Register in accordance with section 482 of this Act.  
(2)No exceeding costNo TEACH Grant under this part shall exceed the the cost of attendance (as defined in section 472) at the institution at which that student is in attendance. If, with respect to any student, it is determined that the amount of a TEACH Grant exceeds the cost of attendance for that year, the amount of the TEACH Grant shall be reduced until the TEACH Grant does not exceed the cost of attendance at such institution.  
(d)Period of Eligibility for Grants 
(1)Undergraduate studentsThe period during which an undergraduate student may receive TEACH Grants shall be the period required for the completion of the first undergraduate baccalaureate course of study being pursued by that student at the institution at which the student is in attendance except that— 
(A)any period during which the student is enrolled in a noncredit or remedial course of study as defined in paragraph (3) shall not be counted for the purpose of this paragraph; and  
(B)the total amount that a student may receive under this part for undergraduate study shall not exceed $16,000.  
(2)Graduate studentsThe period during which a graduate student may receive TEACH Grants shall be the period required for the completion of a master’s degree course of study being pursued by that student at the institution at which the student is in attendance, except that the total amount that a student may receive under this part for graduate study shall not exceed $8,000.  
(3)Remedial course; study abroadNothing in this section shall exclude from eligibility courses of study which are noncredit or remedial in nature (including courses in English language acquisition) which are determined by the institution to be necessary to help the student be prepared for the pursuit of a first undergraduate baccalaureate degree or certificate or, in the case of courses in English language instruction, to be necessary to enable the student to utilize already existing knowledge, training, or skills. Nothing in this section shall exclude from eligibility programs of study abroad that are approved for credit by the home institution at which the student is enrolled.  
233.Eligibility and applications for Grants 
(a)Applications; demonstration of eligibility 
(1)Filing requiredThe Secretary shall from time to time set dates by which students shall file applications for TEACH Grants under this part. Each student desiring a TEACH Grant for any year shall file an application therefore containing such information and assurances as the Secretary may deem necessary to enable the Secretary to carry out the functions and responsibilities of this part.  
(2)Demonstration of eligibilityEach such application shall contain such information as is necessary to demonstrate that— 
(A)if the applicant is an enrolled student— 
(i)the student is an eligible student for purposes of section 484 (other than subsection (r) of such section);  
(ii)the student— 
(I)has a grade point average that is determined, under standards prescribed by the Secretary, to be comparable to a 3.25 average on a zero to 4.0 scale, except that, if the student is in the first year of a program of undergraduate education, such grade point average shall be determined on the basis of the student’s cumulative high school grade point average; or  
(II)displayed high academic aptitude by receiving a score above the 75th percentile on at least one of the batteries in a undergraduate or graduate school admissions test; and  
(iii)the student is completing coursework and other requirements necessary to begin a career in teaching, or plans to complete such coursework and requirements prior to graduating; or  
(B)if the applicant is a current or prospective teacher applying for a grant to obtain a graduate degree— 
(i)the applicant is a teacher or a retiree from another occupation with expertise in a field in which there is a shortage of teachers, such as math, science, special education, English language acquisition, or another high-need subject; or  
(ii)the applicant is or was a teacher who is using high-quality alternative certification routes, such as Teach for America, to get certified.  
(b)Agreements To serveEach application under subsection (a) shall contain or be accompanied by an agreement by the applicant that— 
(1)the applicant will— 
(A)serve as a full-time teacher for a total of not less than 4 academic years within 8 years after completing the course of study for which the applicant received a TEACH Grant under this part;  
(B)teach— 
(i)in a school described in section 465(a)(2)(A); and  
(ii)in any of the following fields: mathematics, science, a foreign language, bilingual education, or special education, or as a reading specialist, or another field documented as high-need by the Federal Government, State government, or local education agency and submitted to the Secretary;  
(C)submit evidence of such employment in the form of a certification by the chief administrative officer of the school upon completion of each year of such service; and  
(D)comply with the requirements for being a highly qualified teacher as defined in section 9101 of the Elementary and Secondary Education Act of 1965; and  
(2)in the event that the applicant is determined to have failed or refused to carry out such service obligation, the sum of the amounts of such Grants will be treated as a loan and collected from the applicant in accordance with subsection (c) and the regulations thereunder.  
(c)Repayment for failure To complete serviceIn the event that any recipient of an TEACH Grant fails or refuses to comply with the service obligation in the agreement under subsection (b), the sum of the amounts of such Grants provided to such recipient shall be treated as a Direct Loan under part D of title IV, and shall be subject to repayment in accordance with terms and conditions specified by the Secretary in regulations under this part. .  
(b)Recruiting teachers with math, science, or language majorTitle II of the Higher Education Act of 1965 is further amended by adding after part C (as added by subsection (a)) the following new part: 
 
DRecruiting Teachers With Math, Science, or Language Majors 
241.Program authorized 
(a)Grants authorizedFrom the amounts appropriated under section 242, the Secretary shall make competitive grants to institutions of higher education to improve the availability and recruitment of teachers from among students majoring in math, science, foreign languages, special education, or teaching the English language to students with limited English proficiency. In making such grants, the Secretary shall give priority to programs that focus on preparing teachers in subjects in which there is a shortage of highly qualified teachers and that prepare students to teach in high-need schools.  
(b)ApplicationAny institution of higher education desiring to obtain a grant under this part shall submit to the Secretary an application at such time, in such form, and containing such information and assurances as the Secretary may require, which shall— 
(1)include reporting on baseline production of teachers with expertise in math, science, a foreign language, or teaching English language learners; and  
(2)establish a goal and timeline for increasing the number of such teachers who are prepared by the institution.  
(c)Use of fundsFunds made available by grant under this part— 
(1)shall be used to create new recruitment incentives to teaching from other majors, with an emphasis on high-need subjects such as math, science, foreign languages, and teaching the English language to students with limited English proficiency;  
(2)may be used to upgrade curriculum in order to provide all students studying to become teachers with high-quality instructional strategies for teaching reading and teaching the English language to students with limited English proficiency, and for modifying instruction to teach students with special needs;  
(3)may be used to integrate school of education faculty with other arts and science faculty in math, science, foreign languages, and teaching the English language to students with limited English proficiency through steps such as— 
(A)dual appointments for faculty between schools of education and schools of arts and science; and  
(B)integrating coursework with clinical experience; and  
(4)may be used to develop strategic plans between schools of education and local school districts to better prepare teachers for high-need schools, including the creation of professional development partnerships for training new teachers in state-of-the-art practice.  
242.Authorization of appropriationsThere are authorized to be appropriated to make grants under this part $200,000,000 for fiscal year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal years. .  
(c)Part A AuthorizationSection 210 of the Higher Education Act of 1965 (20 U.S.C. 1030) is amended— 
(1)by striking $300,000,000 for fiscal year 1999 and inserting $400,000,000 for fiscal year 2008; and  
(2)by striking 4 succeeding and inserting 5 succeeding.  
102.Extending and expanding teacher loan forgiveness 
(a)Permanent extensionSection 3(b)(3) of the Taxpayer-Teacher Protection Act of 2004 (Public Law 108–409, 118 Stat. 2300) is amended by striking 1998, and before October 1, 2005 and inserting 1998.  
(b)Increased amount; applicability of expanded program to reading specialistSections 428J(c)(3) and 460(c)(3) of the Higher Education Act of 1965 (20 U.S.C. 1078–10(c)(3), 1087j(c)(3)) are each amended— 
(1)by striking $17,500 and inserting $20,000;  
(2)by striking and at the end of subparagraph (A);  
(3)by striking the period at the end of subparagraph (B) and inserting ; and; and  
(4)by adding at the end the following new subparagraph: 
 
(C)an elementary or secondary school teacher who primarily teaches reading and who— 
(i)has obtained a separate reading instruction credential from the State in which the teacher is employed; and  
(ii)who is certified by the chief administrative officer of the public or nonprofit private elementary or secondary school in which the borrower is employed to teach reading— 
(I)as being proficient in teaching the essential components of reading instruction as defined in section 1208 of the Elementary and Secondary Education Act of 1965; and  
(II)as having such credential. .  
(c)Annual increments instead of end of service lump sumsSections 428J(c) and 460(c) of such Act are further amended by adding at the end the following new paragraph: 
 
(4)Annual incrementsNotwithstanding paragraph (1), in the case of an individual qualifying for loan forgiveness under paragraph (3), the Secretary shall, in lieu of waiting to assume an obligation only upon completion of 5 complete years of service, assume the obligation to repay— 
(A)after each of the first or second years of service by an individual in a position qualifying under paragraph (3), 15 percent of the total amount of principal and interest of the loans described in paragraph (1) to such individual that are outstanding immediately preceding such first year of such service;  
(B)after each of the third or fourth years of such service, 20 percent of such total amount; and  
(C)after the fifth year of such service, 30 percent of such total amount. .  
IIClosing the teacher distribution gap 
201.Grants to local educational agencies to provide premium pay to teachers in high-need schoolsTitle II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended by adding at the end the following: 
 
ETeacher Excellence for All Children 
2500.DefinitionsIn this part: 
(1)The term high-need local educational agency means a local educational agency— 
(A)that serves not fewer than 10,000 children from families with incomes below the poverty line, or for which not less than 20 percent of the children served by the agency are from families with incomes below the poverty line; and  
(B)that is having or expected to have difficulty filling teacher vacancies or hiring new teachers who are highly qualified.  
(2)The term value-added longitudinal data system means a longitudinal data system for determining value-added student achievement gains.  
(3)The term value-added student achievement gains means student achievement gains determined by means of a system that— 
(A)is sufficiently sophisticated and valid— 
(i)to deal with the problem of students with incomplete records;  
(ii)to enable estimates to be precise and to use all the data for all students in multiple years, regardless of sparseness, in order to avoid measurement error in test scores (such as by using multivariate, longitudinal analyses); and  
(iii)to protect against inappropriate testing practices or improprieties in test administration;  
(B)includes a way to acknowledge the existence of influences on student growth, such as pull-out programs for support beyond standard delivery of instruction, so that affected teachers do not receive an unfair advantage; and  
(C)has the capacity to assign various proportions of student growth to multiple teachers when the classroom reality, such as team teaching and departmentalized instruction, makes such type of instruction an issue.  
1Distribution 
2501.Premium pay; loan repayment 
(a)GrantsThe Secretary shall make grants to local educational agencies to provide higher salaries to exemplary, highly qualified principals and exemplary, highly qualified teachers with at least 3 years of experience, including teachers certified by the National Board for Professional Teaching Standards, if the principal or teacher agrees to serve full-time for a period of 4 consecutive school years at a public high-need elementary school or a public high-need secondary school.  
(b)Use of fundsA local educational agency that receives a grant under this section may use funds made available through the grant— 
(1)to provide to exemplary, highly qualified principals up to $15,000 as an annual bonus for each of 4 consecutive school years if the principal commits to work full-time for such period in a public high-need elementary school or a public high-need secondary school; and  
(2)to provide to exemplary, highly qualified teachers— 
(A)up to $10,000 as an annual bonus for each of 4 consecutive school years if the teacher commits to work full-time for such period in a public high-need elementary school or a public high-need secondary school; or  
(B)up to $12,500 as an annual bonus for each of 4 consecutive school years if the teacher commits to work full-time for such period teaching a subject for which there is a documented shortage of teachers in a public high-need elementary school or a public high-need secondary school.  
(c)Timing of paymentA local educational agency providing an annual bonus to a principal or teacher under subsection (b) shall pay the bonus on completion of the service requirement by the principal or teacher for the applicable year.  
(d)Grant periodThe Secretary shall make grants under this section in yearly installments for a total period of 4 years.  
(e)Observation, Feedback, and EvaluationThe Secretary may make a grant to a local educational agency under this section only if the State in which the agency is located or the agency has in place or proposes a plan, developed on a collaborative basis with the local teacher organization, to develop a system in which principals and, if available, master teachers rate teachers as exemplary. Such a system shall be— 
(1)based on strong learning gains for students;  
(2)based on classroom observation and feedback at least four times annually;  
(3)conducted by multiple sources, including master teachers and principals; and  
(4)evaluated against research-validated rubrics that use planning, instructional, and learning environment standards to measure teaching performance.  
(f)Application requirementsTo seek a grant under this section, a local educational agency shall submit an application at such time, in such manner, and containing such information as the Secretary reasonably requires. At a minimum, the application shall include the following: 
(1)A description of the agency’s proposed new teacher hiring timeline, including interim goals for any phase-in period.  
(2)An assurance that the agency will— 
(A)pay matching funds for the program carried out with the grant, which matching funds may be derived from funds received under other provisions of this title;  
(B)commit to making the program sustainable over time;  
(C)create incentives to bring a critical mass of exemplary, highly qualified teachers to each school whose teachers will receive assistance under this section;  
(D)improve the school’s working conditions through activities that may include but are not limited to— 
(i)reducing class size;  
(ii)ensuring availability of classroom materials, textbooks, and other supplies;  
(iii)improving or modernizing facilities; and  
(iv)upgrading safety; and  
(E)accelerate the timeline for hiring new teachers in order to minimize the withdrawal of high-quality teacher applicants and secure the best new teacher talent for their hardest-to-staff schools.  
(3)An assurance that, in identifying exemplary teachers, the system described in paragraph (1) will take into consideration— 
(A)growth of the teacher’s students on any tests required by the State educational agency;  
(B)value-added student achievement gains if such teacher is in a State that uses value-added longitudinal data system;  
(C)National Board for Professional Teaching Standards certification; and  
(D)evidence of teaching skill documented in performance-based assessments.  
(g)Hiring highly qualified teachers early and in a timely manner 
(1)In generalIn addition to the requirements of subsection (f), an application under such subsection shall include a description of the steps the local educational agency will take to enable all or a subset of the agency’s schools to hire new highly qualified teachers early and in a timely manner, including— 
(A)requiring a clear and early notification date for retiring teachers that is no later than March 15 each year;  
(B)providing schools with their staffing allocations no later than April of the preceding school year;  
(C)enabling schools to consider external candidates at the same time as internal candidates for available positions;  
(D)moving up the teacher transfer period to April and not requiring schools to hire transferring or excessed teachers from other schools without selection and consent; and  
(E)establishing and implementing a new principal accountability framework to ensure that principals with increased hiring authority are improving teacher quality.  
(2)Rule of constructionNothing in this subsection shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded school or district employees under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers.  
(h)PriorityIn providing higher salaries to principals and teachers under this section, a local educational agency shall give priority to principals and teachers at schools identified under section 1116 for school improvement, corrective action, or restructuring.  
(i)DefinitionsIn this section: 
(1)The term high-need means, with respect to an elementary school or a secondary school, a school that serves an eligible school attendance area in which not less than 65 percent of the children are from low-income families, based on the number of children eligible for free and reduced priced lunches under the Richard B. Russell National School Lunch Act, or in which not less than 65 percent of the children enrolled are from such families.  
(2)The term documented shortage of teachers— 
(A)means a shortage of teachers documented in the needs assessment submitted under section 2122 by the local educational agency involved or some other official demonstration of shortage by the local educational agency; and  
(B)may include such a shortage in math, science, a foreign language, special education, bilingual education, or reading.  
(3)The term exemplary, highly qualified principal means a principal who— 
(A)demonstrates a belief that every student can achieve at high levels;  
(B)demonstrates an ability to drive substantial gains in academic achievement for all students while closing the achievement gap for those farthest from meeting standards;  
(C)uses data to drive instructional improvement;  
(D)provides ongoing support and development for teachers; and  
(E)builds a positive school community, treating every student with respect and reinforcing high expectations for all.  
(4)The term exemplary, highly qualified teacher means a highly qualified teacher who is rated as exemplary pursuant to a system described in subsection (e).  
(j)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $2,200,000,000 for fiscal year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal years.  
2502.Career ladders for teachers program 
(a)GrantsThe Secretary may make grants to local educational agencies to establish and implement a Career Ladders for Teachers Program in which the agency— 
(1)augments the salary of teachers in high-need elementary schools and secondary schools to correspond to the increasing responsibilities and leadership roles assumed by the teachers as they take on new professional roles (such as serving on school leadership teams, serving as instructional coaches, and serving in hybrid roles), including by— 
(A)providing up to $10,000 as an annual augmentation to master teachers (including teachers serving as master teachers as part of a state-of-the-art teacher induction program under section 2511); and  
(B)providing up to $5,000 as an annual augmentation to mentor teachers (including teachers serving as mentor teachers as part of a state-of-the-art teacher induction program under section 2511);  
(2)provides up to $4,000 as an annual bonus to all career teachers, master teachers, and mentor teachers in high-need elementary schools and secondary schools based on a combination of— 
(A)at least 3 classroom evaluations over the course of the year; and  
(B)the performance of the teacher’s students as determined by— 
(i)student growth on any test that is required by the State educational agency or local educational agency and is administered to the teacher’s students; and  
(ii)in States or local educational agencies with value-added longitudinal data systems, whole-school value-added student achievement gains and classroom-level value-added student achievement gains; or  
(3)provides up to $4,000 as an annual bonus to principals in elementary schools and secondary schools based on the performance of the school’s students, taking into consideration whole-school value-added student achievement gains in States that have value-added longitudinal data systems and in which information on whole-school value-added student achievement gains is available.  
(b)Demonstrated level of proficiency 
(1)RequirementA local educational agency may not use a grant to augment a teacher’s salary through a performance bonus under subsection (a)(2) unless the teacher demonstrates an increased level of proficiency as demonstrated through— 
(A)in States without value-added longitudinal data systems, multiple annual evaluations described in paragraph (2); and  
(B)in States with value-added longitudinal data systems, value-added student achievement gains.  
(2)EvaluationsAn evaluation described in this paragraph shall— 
(A)be conducted by multiple evaluators, including master teachers and the principal;  
(B)be based on classroom observation at least 3 times annually; and  
(C)be evaluated against research-validated benchmarks that use planning, instructional, and learning environment standards to measure teacher performance.  
(c)Eligibility requirementA local educational agency may not use any funds under this section to establish or implement a Career Ladders for Teachers Program unless— 
(1)the percentage of teachers required by prevailing union rules votes affirmatively to adopt the program; or  
(2)in States that do not recognize collective bargaining between local educational agencies and teacher organizations, at least 75 percent of the teachers in the local educational agency must vote affirmatively to adopt the program.  
(d)DefinitionsIn this section: 
(1)The term career teacher means a teacher who has a bachelor’s degree and full credentials or alternative certification including a passing level on elementary or secondary subject matter assessments and professional knowledge assessments.  
(2)The term mentor teacher means a teacher who— 
(A)has a bachelor’s degree and full credentials or alternative certification including a passing level on any applicable elementary or secondary subject matter assessments and professional knowledge assessments;  
(B)has a portfolio and a classroom demonstration showing instructional excellence;  
(C)has an ability, as demonstrated by student data, to increase student achievement through utilizing specific instructional strategies;  
(D)has a minimum of 3 years of teaching experience;  
(E)is recommended by the principal and other current master and mentor teachers;  
(F)is an excellent instructor and communicator with an understanding of how to facilitate growth in the teachers they are mentoring; and  
(G)performs well as a mentor in established induction and peer review and mentoring programs.  
(3)The term master teacher means a teacher who— 
(A)holds a master’s degree in the relevant academic discipline;  
(B)has at least 5 years of successful teaching experience, as measured by performance evaluations, a portfolio of work, or National Board for Professional Teaching Standards certification;  
(C)demonstrates expertise in content, curriculum development, student learning, test analysis, mentoring, and professional development, as demonstrated by an advanced degree, advanced training, career experience, or National Board for Professional Teaching Standards certification;  
(D)presents student data that illustrates the teacher’s ability to increase student achievement through utilizing specific instructional interventions;  
(E)has instructional expertise demonstrated through model teaching, team teaching, video presentations, student achievement gains, or National Board for Professional Teaching Standards certification;  
(F)may hold a valid National Board for Professional Teaching Standards certificate, may have passed another rigorous standard, or may have been selected as a school, district, or State teacher of the year; and  
(G)is currently participating, or has previously participated, in a professional development program that supports classroom teachers as mentors.  
(4)The term high-need, with respect to an elementary school or a secondary school, has the meaning given to that term in section 2501.  
(e)Authorization of AppropriationsTo carry out this section, there are authorized to be appropriated $200,000,000 for fiscal year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal years. .  
IIIImproving teacher preparation 
301.Amendment to Elementary and Secondary Education Act of 1965Part E of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.), as added by title II of this Act, is amended by adding at the end the following: 
 
2Preparation 
2511.Establishing state-of-the-art teacher induction programs 
(a)GrantsThe Secretary may make grants to States and eligible local educational agencies for the purpose of developing state-of-the-art teacher induction programs.  
(b)Eligible local educational agencyIn this section, the term eligible local educational agency means— 
(1)a high-need local educational agency; or  
(2)a partnership of a high-need local educational agency and an institution of higher education, a teacher organization, or any other nonprofit education organization.  
(c)Use of fundsA State or an eligible local educational agency that receives a grant under subsection (a) shall use the funds made available through the grant to develop a state-of-the-art teacher induction program that— 
(1)provides new teachers a minimum of 3 years of extensive, high-quality, comprehensive induction into the field of teaching; and  
(2)includes— 
(A)structured mentoring from highly qualified master or mentor teachers who are certified, have teaching experience similar to the grade level or subject assignment of the new teacher, and are trained to mentor new teachers;  
(B)at least 90 minutes each week of common meeting time for a new teacher to discuss student work and teaching under the director of a master or mentor teacher;  
(C)regular classroom observation in the new teacher’s classroom;  
(D)observation by the new teacher of the mentor teacher’s classroom;  
(E)intensive professional development activities for new teachers that result in improved teaching leading to student achievement, including lesson demonstration by master and mentor teachers in the classroom, observation, and feedback;  
(F)training in effective instructional services and classroom management strategies for mainstream teachers serving students with disabilities and students with limited English proficiency;  
(G)observation of teachers and feedback at least 4 times each school year by multiple evaluators, including master teachers and the principals, using research-validated benchmarks of teaching skills and standards that are developed with input from teachers;  
(H)paid release time for the mentor teacher for mentoring, or salary supplements under section 2502, for mentoring new teachers at a ratio of one full-time mentor to every 12 new teachers;  
(I)a transition year to the classroom that includes a reduced workload for beginning teachers; and  
(J)a standards-based assessment of every beginning teacher to determine whether the teacher should move forward in the teaching profession, which assessment may include examination of practice and a measure of gains in student learning.  
(d)Additional requirementThe Secretary shall commission an independent evaluation of state-of-the-art teacher induction programs supported under this section in order to compare the design and outcome of various models of induction programs.  
(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $300,000,000 for fiscal year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal years.  
2512.Peer mentoring and review programs 
(a)GrantsThe Secretary shall make grants to local educational agencies for peer mentoring and review programs.  
(b)Use of fundsA local educational agency that receives a grant under this section shall use the funds made available through the grant to establish and implement a peer mentoring and review program. Such a program shall be established through collective bargaining agreements or, in States that do not recognize collective bargaining between local educational agencies and teacher organizations, through joint agreements between the local educational agency and affected teacher organizations.  
(c)ApplicationTo seek a grant under this section, a local educational agency shall submit an application at such time, in such manner, and containing such information as the Secretary may reasonably require. The Secretary shall require each such application to include the following: 
(1)Data from the applicant on recruitment and retention prior to implementing the induction program.  
(2)Measurable goals for increasing retention after the induction program is implemented.  
(3)Measures that will be used to determine whether teacher effectiveness is improved through participation in the induction program.  
(4)A plan for evaluating and reporting progress toward meeting the applicant’s goals.  
(d)Progress reportsThe Secretary shall require each grantee under this section to submit progress reports on an annual basis.  
(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $50,000,000 for fiscal year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal years.  
2513.Establishing state-of-the-art principal training and induction programs and performance-based principal certification 
(a)GrantsThe Secretary may make grants to not more than 10 States to develop, implement, and evaluate pilot programs for performance-based certification and training of exemplary, highly qualified principals who can drive gains in academic achievement for all children.  
(b)Program requirementsA pilot program developed under this section— 
(1)shall pilot the development, implementation, and evaluation of a statewide performance-based system for certifying principals;  
(2)shall pilot and demonstrate the effectiveness of statewide performance-based certification through support for innovative performance-based programs on a smaller scale;  
(3)shall provide for certification of principals by institutions with strong track records, such as a local educational agency, nonprofit organization, or business school, that is approved by the State for purposes of such certification and has formalized partnerships with in-State local educational agencies;  
(4)may be used to develop, sustain, and expand model programs for recruiting and training aspiring and new principals in both instructional leadership and general management skills;  
(5)shall include evaluation of the results of the pilot program and other in-State programs of principal preparation (which evaluation may include value-added assessment scores of all children in a school and should emphasize the correlation of academic achievement gains in schools led by participating principals and the characteristics and skills demonstrated by those individuals when applying to and participating in the program) to inform the design of certification of individuals to become school leaders in the State; and  
(6)shall make possible interim certification for up to 2 years for aspiring principals participating in the pilot program who— 
(A)have not yet attained full certification;  
(B)are serving as assistant principals or principal residents, or in positions of similar responsibility; and  
(C)have met clearly defined criteria for entry into the program that are approved by the applicable local educational agency.  
(c)PriorityIn selecting grant recipients under this section, the Secretary shall give priority to States that will use the grants for one or more high-need local educational agencies and schools.  
(d)Terms of grantA grant under this section— 
(1)shall be for not more than 5 years; and  
(2)shall be performance-based, permitting the Secretary to discontinue funding based on failure of the State to meet benchmarks identified by the State.  
(e)Use of evaluation resultsA State receiving a grant under this section shall use the evaluation results of the pilot program conducted pursuant to the grant and similar evaluations of other in-State programs of principal preparation (especially the correlation of academic achievement gains in schools led by participating principals and the characteristics and skills demonstrated by those individuals when applying to and participating in the pilot program) to inform the design of certification of individuals to become school leaders in the State.  
(f)DefinitionsFor the purposes of this section: 
(1)The term exemplary, highly qualified principal has the meaning given to that term in section 2501.  
(2)The term performance-based certification system means a certification system that— 
(A)is based on a clearly defined set of standards for skills and knowledge needed by new principals;  
(B)is not based on numbers of hours enrolled in particular courses;  
(C)certifies participating individuals to become school leaders primarily based on— 
(i)their demonstration of those skills through a formal assessment aligned to these standards; and  
(ii)academic achievement results in a school leadership role such as a residency or an assistant principalship; and  
(D)awards certification to individuals who successfully complete programs at institutions that include local educational agencies, nonprofit organizations, and business schools approved by the State for purposes of such certification and have formalized partnerships with in-State local educational agencies.  
(g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $100,000,000 for fiscal year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal years.  
2514.Study on developing a portable performance-based teacher assessment 
(a)Study 
(1)In generalThe Secretary shall enter into an arrangement with an objective evaluation firm to conduct a study to asses the validity of any test used for teacher certification or licensure by multiple States, taking into account the passing scores adopted by multiple States. The study shall determine the following: 
(A)The extent to which tests of content knowledge represent subject mastery at the baccalaureate level.  
(B)Whether tests of pedagogy reflect the latest research on teaching and learning.  
(C)The relationship, if any, between teachers’ scores on licensure and certification exams and other measures of teacher effectiveness, including learning gains achieved by the teachers’ students.  
(2)ReportThe Secretary shall submit a report to the Congress on the results of the study conducted under this subsection.  
(b)Grant To create a model performance-based assessment 
(1)GrantThe Secretary may make 1 grant to an eligible partnership to create a model performance-based assessment of teaching skills that reliably evaluates teaching skills in practice and can be used to facilitate the portability of teacher credentials and licensing from one State to another.  
(2)Consideration of studyIn creating a model performance-based assessment of teaching skills, the recipient of a grant under this section shall take into consideration the results of the study conducted under subsection (a).  
(3)Eligible partnershipIn this section, the term eligible partnership means a partnership of— 
(A)an independent professional organization; and  
(B)an organization that represents administrators of State educational agencies. .  
302.Amendment to the Higher Education Act of 1965: Teacher Quality Enhancement GrantsPart A of title II of the Higher Education Act of 1965 is amended by striking sections 206 through 209 (20 U.S.C. 1026–1029) and inserting the following: 
 
206.Accountability and evaluation 
(a)State grant accountability reportAn eligible State that receives a grant under section 202 shall submit an annual accountability report to the Secretary, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and Labor of the House of Representatives. Such report shall include a description of the degree to which the eligible State, in using funds provided under such section, has made substantial progress in meeting the following goals: 
(1)Percentage of highly qualified teachersIncreasing the percentage of highly qualified teachers in the State as required by section 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319).  
(2)Student academic achievementIncreasing student academic achievement for all students, which may be measured through the use of value-added assessments, as defined by the eligible State.  
(3)Raising standardsRaising the State academic standards required to enter the teaching profession as a highly qualified teacher.  
(4)Initial certification or licensureIncreasing success in the pass rate for initial State teacher certification or licensure, or increasing the numbers of qualified individuals being certified or licensed as teachers through alternative routes to certification and licensure.  
(5)Decreasing teacher shortagesDecreasing shortages of highly qualified teachers in poor urban and rural areas.  
(6)Increasing opportunities for research-based professional developmentIncreasing opportunities for enhanced and ongoing professional development that— 
(A)improves the academic content knowledge of teachers in the subject areas in which the teachers are certified or licensed to teach or in which the teachers are working toward certification or licensure to teach; and  
(B)promotes strong teaching skills.  
(7)Technology integrationIncreasing the number of teachers prepared effectively to integrate technology into curricula and instruction and who use technology to collect, manage, and analyze data to improve teaching, learning, and parental involvement decisionmaking for the purpose of increasing student academic achievement.  
(b)Eligible partnership evaluationEach eligible partnership applying for a grant under section 203 shall establish, and include in the application submitted under section 203(c), an evaluation plan that includes strong performance objectives. The plan shall include objectives and measures for— 
(1)increased student achievement for all students, as measured by the partnership;  
(2)increased teacher retention in the first 3 years of a teacher’s career;  
(3)increased success in the pass rate for initial State certification or licensure of teachers;  
(4)increased percentage of highly qualified teachers; and  
(5)increasing the number of teachers trained effectively to integrate technology into curricula and instruction and who use technology to collect, manage, and analyze data to improve teaching, learning, and decisionmaking for the purpose of improving student academic achievement.  
(c)Revocation of grant 
(1)ReportEach eligible State or eligible partnership receiving a grant under section 202 or 203 shall report annually on the progress of the eligible State or eligible partnership toward meeting the purposes of this part and the goals, objectives, and measures described in subsections (a) and (b).  
(2)Revocation 
(A)Eligible States and eligible applicantsIf the Secretary determines that an eligible State or eligible applicant is not making substantial progress in meeting the purposes, goals, objectives, and measures, as appropriate, by the end of the second year of a grant under this part, then the grant payment shall not be made for the third year of the grant.  
(B)Eligible partnershipsIf the Secretary determines that an eligible partnership is not making substantial progress in meeting the purposes, goals, objectives, and measures, as appropriate, by the end of the third year of a grant under this part, then the grant payments shall not be made for any succeeding year of the grant.  
(d)Evaluation and disseminationThe Secretary shall evaluate the activities funded under this part and report annually the Secretary’s findings regarding the activities to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives. The Secretary shall broadly disseminate successful practices developed by eligible States and eligible partnerships under this part, and shall broadly disseminate information regarding such practices that were found to be ineffective.  
207.Accountability for programs that prepare teachers 
(a)State report card on the quality of teacher and principal preparationEach State that receives funds under this Act shall provide to the Secretary annually, in a uniform and comprehensible manner that conforms with the definitions and methods established by the Secretary, a State report card on the quality of teacher preparation in the State, both for traditional certification or licensure programs and for alternative certification or licensure programs, which shall include at least the following: 
(1)A description of the teacher and principal certification and licensure assessments, and any other certification and licensure requirements, used by the State.  
(2)The standards and criteria that prospective teachers and principals must meet in order to attain initial teacher and principal certification or licensure and to be certified or licensed to teach particular subjects or in particular grades within the State.  
(3)A demonstration of the extent to which the assessments and requirements described in paragraph (1) are aligned with the State’s standards and assessments for students.  
(4)The percentage of students who have completed at least 50 percent of the requirements for a teacher preparation program at an institution of higher education or alternative certification program and who have taken and passed each of the assessments used by the State for teacher certification and licensure, and the passing score on each assessment that determines whether a candidate has passed that assessment.  
(5)For students who have completed at least 50 percent of the requirements for a teacher preparation program at an institution of higher education or alternative certification program, and who have taken and passed each of the assessments used by the State for teacher certification and licensure, each such institution’s and each such program’s average raw score, ranked by teacher preparation program, which shall be made available widely and publicly.  
(6)A description of each State’s alternative routes to teacher certification, if any, and the number and percentage of teachers certified through each alternative certification route who pass State teacher certification or licensure assessments.  
(7)For each State, a description of proposed criteria for assessing the performance of teacher and principal preparation programs in the State, including indicators of teacher and principal candidate skills, placement and retention rates (to the extent feasible), and academic content knowledge and evidence of gains in student academic achievement.  
(8)For each teacher preparation program in the State, the number of students in the program, the number of minority students in the program, the average number of hours of supervised practice teaching required for those in the program, and the number of full-time equivalent faculty, adjunct faculty, and students in supervised practice teaching.  
(9)For the State as a whole, and for each teacher preparation program in the State, the number of teachers prepared, in the aggregate and reported separately by— 
(A)minority status;  
(B)level (elementary or secondary);  
(C)academic major;  
(D)subject or subjects for which the student has been prepared to teach; and  
(E)teacher candidates who speak a language other than English and have been trained specifically to teach English-language learners.  
(10)The State shall refer to the data generated for paragraph (9) to report on the extent to which teacher preparation programs are helping to address shortages of qualified teachers, by level, subject, and specialty, in the State’s public schools, especially in poor urban and rural areas as required by section 206(a)(5).  
(b)Report of the Secretary on the quality of teacher preparation 
(1)Report cardThe Secretary shall provide to Congress, and publish and make widely available, a report card on teacher qualifications and preparation in the United States, including all the information reported in paragraphs (1) through (11) of subsection (a). Such report shall identify States for which eligible States and eligible partnerships received a grant under this part. Such report shall be so provided, published and made available annually.  
(2)Report to CongressThe Secretary shall report to Congress— 
(A)a comparison of States’ efforts to improve teaching quality; and  
(B)regarding the national mean and median scores on any standardized test that is used in more than 1 State for teacher certification or licensure.  
(3)Special ruleIn the case of programs with fewer than 10 students who have completed at least 50 percent of the requirements for a teacher preparation program taking any single initial teacher certification or licensure assessment during an academic year, the Secretary shall collect and publish information with respect to an average pass rate on State certification or licensure assessments taken over a 3-year period.  
(c)CoordinationThe Secretary, to the extent practicable, shall coordinate the information collected and published under this part among States for individuals who took State teacher certification or licensure assessments in a State other than the State in which the individual received the individual’s most recent degree.  
(d)Institution and program report cards on quality of teacher preparation 
(1)Report cardEach institution of higher education or alternative certification program that conducts a teacher preparation program that enrolls students receiving Federal assistance under this Act shall report annually to the State and the general public, in a uniform and comprehensible manner that conforms with the definitions and methods established by the Secretary, both for traditional certification or licensure programs and for alternative certification or licensure programs, the following information, disaggregated by major racial and ethnic groups: 
(A)Pass rate 
(i)For the most recent year for which the information is available, the pass rate of each student who has completed at least 50 percent of the requirements for the teacher preparation program on the teacher certification or licensure assessments of the State in which the institution is located, but only for those students who took those assessments within 3 years of receiving a degree from the institution or completing the program.  
(ii)A comparison of the institution or program’s pass rate for students who have completed at least 50 percent of the requirements for the teacher preparation program with the average pass rate for institutions and programs in the State.  
(iii)A comparison of the institution or program’s average raw score for students who have completed at least 50 percent of the requirements for the teacher preparation program with the average raw scores for institutions and programs in the State.  
(iv)In the case of programs with fewer than 10 students who have completed at least 50 percent of the requirements for a teacher preparation program taking any single initial teacher certification or licensure assessment during an academic year, the institution shall collect and publish information with respect to an average pass rate on State certification or licensure assessments taken over a 3-year period.  
(v)A report on the number of times candidates have to take the test before passing.  
(B)Program informationThe number of students in the program, the average number of hours of supervised practice teaching required for those in the program, and the number of full-time equivalent faculty and students in supervised practice teaching.  
(C)StatementIn States that require approval or accreditation of teacher education programs, a statement of whether the institution’s program is so approved or accredited, and by whom.  
(D)Designation as low-performingWhether the program has been designated as low-performing by the State under section 208(a).  
(2)RequirementThe information described in paragraph (1) shall be reported through publications such as school catalogs and promotional materials sent to potential applicants, secondary school guidance counselors, and prospective employers of the institution’s program graduates, including materials sent by electronic means.  
(3)FinesIn addition to the actions authorized in section 487(c), the Secretary may impose a fine not to exceed $25,000 on an institution of higher education for failure to provide the information described in this subsection in a timely or accurate manner.  
(e)Data qualityEither— 
(1)the Governor of the State; or  
(2)in the case of a State for which the constitution or law of such State designates another individual, entity, or agency in the State to be responsible for teacher certification and preparation activity, such individual, entity, or agency; shall attest annually, in writing, as to the reliability, validity, integrity, and accuracy of the data submitted pursuant to this section. 
208.State functions 
(a)State assessmentIn order to receive funds under this Act, a State shall have in place a procedure to identify and assist, through the provision of technical assistance, low-performing programs of teacher preparation within institutions of higher education. Such State shall provide the Secretary an annual list of such low-performing institutions that includes an identification of those institutions at risk of being placed on such list. Such levels of performance shall be determined solely by the State and may include criteria based upon information collected pursuant to this part. Such assessment shall be described in the report under section 207(a). A State receiving Federal funds under this title shall develop plans to close or reconstitute underperforming programs of teacher preparation within institutions of higher education.  
(b)Termination of eligibilityAny institution of higher education that offers a program of teacher preparation in which the State has withdrawn the State’s approval or terminated the State’s financial support due to the low performance of the institution’s teacher preparation program based upon the State assessment described in subsection (a)— 
(1)shall be ineligible for any funding for professional development activities awarded by the Department of Education; and  
(2)shall not be permitted to accept or enroll any student who receives aid under title IV of this Act in the institution’s teacher preparation program.  
209.General provisionsIn complying with sections 207 and 208, the Secretary shall ensure that States and institutions of higher education use fair and equitable methods in reporting and that the reporting methods do not allow identification of individuals. .  
303.Enforcing NCLB’s teacher equity provisionSubpart 2 of part E of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901) is amended by adding at the end the following: 
 
9537.Assurance of reasonable progress toward equitable access to teacher quality 
(a)In generalThe Secretary may not provide any assistance to a State under this Act unless, in the State’s application for such assistance, the State— 
(1)provides the plan required by section 1111(b)(8)(C) and at least one public report pursuant to that section;  
(2)clearly articulates the measures the State is using to determine whether poor and minority students are being taught disproportionately by inexperienced, unqualified, or out-of-field teachers;  
(3)includes an evaluation of the success of the State’s plan required by section 1111(b)(8)(C) in addressing any such disparities;  
(4)with respect to any such disparities, proposes modifications to such plan; and  
(5)includes a description of the State’s activities to monitor the compliance of local educational agencies in the State with section 1112(c)(1)(L).  
(b)Effective dateThis section applies with respect to any assistance under this Act for which an application is submitted after the date of the enactment of this section. .  
IVEquipping Teachers, Schools, Local Educational Agencies, and States with the 21st Century Data, Tools, and Assessments They Need 
401.21st century data, tools, and assessmentsPart E of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.), as added by titles II and III of this Act, is amended by adding at the end the following: 
 
321st Century Data, Tools, and Assessments 
2521.Developing value-added data systems 
(a)Teacher and principal evaluation 
(1)GrantsThe Secretary shall make grants to States to develop and implement statewide data systems to collect and analyze data on the effectiveness of elementary school and secondary school teachers and principals, based on value-added student achievement gains, for the purposes of— 
(A)determining the distribution of effective teachers and principals in schools across the State;  
(B)developing measures for helping teachers and principals to improve their instruction; and  
(C)evaluating effectiveness of teacher and principal preparation programs.  
(2)Data requirementsAt a minimum, a statewide data system under this section shall— 
(A)track student course-taking patterns and teacher characteristics, such as certification status and performance on licensure exams; and  
(B)allow for the analysis of gains in achievement made by individual students over time, including gains demonstrated through student academic assessments under section 1111 and tests required by the State for course completion.  
(3)StandardsThe Secretary shall develop standards for the collection of data with grant funds under this section to ensure that such data are statistically valid and reliable.  
(4)ApplicationTo seek a grant under this section, a State shall submit an application at such time, in such manner, and containing such information as the Secretary may require. At a minimum, each such application shall demonstrate to the Secretary’s satisfaction that the the assessments used by the State to collect and analyze data for purposes of this subsection— 
(A)are aligned to State standards;  
(B)have the capacity to assess the highest- and lowest-performing students; and  
(C)are statistically valid and reliable.  
(b)Teacher trainingThe Secretary may make grants to institutions of higher education, local educational agencies, nonprofit organizations, and teacher organizations to develop and implement innovative programs to provide preservice and in-service training to elementary and secondary schools on— 
(1)understanding increasingly sophisticated student achievement data, especially data derived from value-added longitudinal data systems; and  
(2)using such data to improve classroom instruction.  
(c)StudyThe Secretary shall enter into an agreement with the National Academy of Sciences— 
(1)to evaluate the quality of data on the effectiveness of elementary and secondary school teachers, based on value-added student achievement gains; and  
(2)to compare a range of models for collecting and analyzing such data.  
(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $200,000,000 for the period of fiscal years 2008 and 2009 and such sums as may be necessary for each of the 4 succeeding fiscal years. .  
402.Collecting national data on distribution of teachersSection 155 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9545) is amended by adding at the end the following: 
 
(d)Schools and Staffing SurveyNot later than the end of fiscal year 2008, and every 3 years thereafter, the Statistics Commissioner shall publish the results of the Schools and Staffing Survey (or any successor survey). .  
VRetention: keeping our best teachers in the classroom 
501.Amendment to Elementary and Secondary Education Act of 1965Part E of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.), as added by titles II, III, and IV of this Act, is amended by adding at the end the following: 
 
4Retention and Working Conditions 
2531.Improving professional development opportunities 
(a)GrantsThe Secretary may make grants to eligible entities for the establishment and operation of new teacher centers or the support of existing teacher centers.  
(b)Special considerationIn making grants under this section, the Secretary shall give special consideration to any application submitted by an eligible entity that is— 
(1)a high-need local educational agency; or  
(2)a consortium that includes at least one high-need local educational agency.  
(c)DurationEach grant under this section shall be for a period of 3 years.  
(d)Required activitiesA teacher center receiving assistance under this section shall carry out each of the following activities: 
(1)Providing high-quality professional development to teachers to assist them in improving their knowledge, skills, and teaching practices in order to help students to improve their achievement and meet State academic standards.  
(2)Providing teachers with information on developments in curricula, assessments, and educational research, including the manner in which the research and data can be used to improve teaching skills and practice.  
(3)Providing training and support for new teachers.  
(e)Permissible activitiesA teacher center may use assistance under this section for any of the following: 
(1)Assessing the professional development needs of the teachers and other instructional school employees, such as librarians, counselors, and paraprofessionals, to be served by the center.  
(2)Providing intensive support to staff to improve instruction in literacy, math, science, and other curricular areas necessary to provide a well-rounded education to students.  
(3)Providing support to mentors working with new teachers.  
(4)Providing training in effective instructional services and classroom management strategies for mainstream teachers serving students with disabilities and students with limited English proficiency.  
(5)Enabling teachers to engage in study groups and other collaborative activities and collegial interactions regarding instruction.  
(6)Paying for release time and substitute teachers in order to enable teachers to participate in the activities of the teacher center.  
(7)Creating libraries of professional materials and educational technology.  
(8)Providing high-quality professional development for other instructional staff, such as paraprofessionals, librarians, and counselors.  
(9)Assisting teachers to become highly qualified and paraprofessionals to become teachers.  
(10)Assisting paraprofessionals to meet the requirements of section 1119.  
(11)Developing curricula.  
(12)Incorporating additional on-line professional development resources for participants.  
(13)Providing funding for individual- or group-initiated classroom projects.  
(14)Developing partnerships with businesses and community-based organizations.  
(15)Establishing a teacher center site.  
(f)Teacher center policy board 
(1)In generalA teacher center receiving assistance under this section shall be operated under the supervision of a teacher center policy board.  
(2)Membership 
(A)Teacher representativesThe majority of the members of a teacher center policy board shall be representatives of, and selected by, the elementary and secondary school teachers to be served by the teacher center. Such representatives shall be selected through the teacher organization, or if there is no teacher organization, by the teachers directly.  
(B)Other representativesThe members of a teacher center policy board— 
(i)shall include at least two members who are representative of, or designated by, the school board of the local educational agency to be served by the teacher center;  
(ii)shall include at least one member who is a representative of, and is designated by, the institutions of higher education (with departments or schools of education) located in the area; and  
(iii)may include paraprofessionals.  
(g)Application 
(1)In generalTo seek a grant under this section, an eligible entity shall submit an application at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.  
(2)Assurance of complianceAn application under paragraph (1) shall include an assurance that the applicant will require any teacher center receiving assistance through the grant to comply with the requirements of this section.  
(3)Teacher center policy boardAn application under paragraph (1) shall include the following: 
(A)An assurance that— 
(i)the applicant has established a teacher center policy board;  
(ii)the board participated fully in the preparation of the application; and  
(iii)the board approved the application as submitted.  
(B)A description of the membership of the board and the method of its selection.  
(h)DefinitionsIn this section: 
(1)The term eligible entity means a local educational agency or a consortium of 2 or more local educational agencies.  
(2)The term high-need, with respect to an elementary school or a secondary school, has the meaning given to that term in section 2501.  
(3)The term teacher center policy board means a teacher center policy board described in subsection (f).  
(i)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $100,000,000 for fiscal year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal years. .  
502.Exclusion from gross income of compensation of teachers and principals in certain high-need schools or teaching high-need subjects 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139A the following new section: 
 
139B.Compensation of certain teachers and principals 
(a)Teachers and principals in high-need schools 
(1)In generalIn the case of an individual employed as a teacher or principal in a high-need school during the taxable year, gross income does not include so much remuneration for such employment (which would but for this paragraph be includible in gross income) as does not exceed $15,000.  
(2)High-need schoolFor purposes of this subsection, the term high-need school means any public elementary school or public secondary school eligible for assistance under section 1114 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314).  
(b)Teachers of high-need subjects 
(1)In generalIn the case of an individual employed as a teacher of high-need subjects during the taxable year, gross income does not include so much remuneration for such employment (which would but for this paragraph be includible in gross income) as does not exceed $15,000.  
(2)Teacher of high-need subjectsFor purposes of this subsection, the term teacher of high-need subjects means any teacher in a public elementary or secondary school who— 
(A) 
(i)teaches primarily 1 or more high-need subjects in 1 or more grades 9 through 12, or  
(ii)teaches 1 or more high-need subjects in 1 or more grades kindergarten through 8,  
(B)received a baccalaureate or similar degree from an eligible educational institution (as defined in section 25A(f)(2)) with a major in a high-need subject, and  
(C)is highly qualified (as defined in section 9101(23) of the Elementary and Secondary Education Act of 1965).  
(3)High-need subjectsFor purposes of this subsection, the term high-need subject means math, science, engineering, technology, special education, teaching English language learners, or any other subject identified as a high-need subject by the Secretary of Education for purposes of this section.  
(c)CoordinationSubsection (b) shall not apply with respect to any individual if any amount is excludible from gross income under subsection (a) with respect to such individual. .  
(b)Clerical amendmentThe table of section of such part is amended by inserting after the item relating to section 139A the following new item: 
 
 
Sec. 139B. Compensation of certain teachers and principals.  .  
(c)Effective dateThe amendments made by this section shall apply to remuneration received in taxable years beginning after the date of the enactment of this Act.  
503.Above-the-line deduction for certain expenses of elementary and secondary school teachers increased and made permanent 
(a)In generalSubparagraph (D) of section 62(a)(2) of the Internal Revenue Code of 1986 is amended by striking In the case of and all that follows through $250 and inserting The deductions allowed by section 162 which consist of expenses, not in excess of $500.  
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
VIMiscellaneous provisions 
601.Conforming amendmentsThe table of contents at section 2 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended— 
(1)by inserting after the items relating to part D of title II of such Act the following new items: 
 
 
Part E—Teacher Excellence for All Children 
Sec. 2500. Definitions. 
Subpart 1—Distribution 
Sec. 2501. Premium pay; loan repayment. 
Sec. 2502. Career ladders for teachers program. 
 
Subpart 2—Preparation 
Sec. 2511. Establishing state-of-the-art teacher induction programs. 
Sec. 2512. Peer mentoring and review programs. 
Sec. 2513. Establishing state-of-the-art principal training and induction programs and performance-based principal certification. 
Sec. 2514. Study on developing a portable performance-based teacher assessment. 
Subpart 3—21st Century Data, Tools, and Assessments 
Sec. 2521. Developing value-added data systems. 
Subpart 4—Retention and Working Conditions 
Sec. 2531. Improving professional development opportunities.  ;  and 
(2)by inserting after the items relating to subpart 2 of part E of title IX of the Elementary and Secondary Education Act of 1965 the following new items: 
 
 
Sec. 9537. Assurance of reasonable progress toward equitable access to teacher quality.  .  
 
